Exhibit 10.2

 



GUARANTY

 

THIS GUARANTY (“Guaranty”) dated as of October 14, 2014, is made by TWIN CITIES
POWER HOLDINGS, LLC, a Minnesota limited liability company, whose principal
place of business is at 16233 Kenyon Avenue, Suite 210, Lakeville, Minnesota
55044 (“Guarantor”), to MAPLE BANK GMBH, acting through its Maple Bank Toronto
branch (together with its successors and assigns, the “Lender”).

 

RECITALS

 

WHEREAS, pursuant to that certain Credit Agreement of even date herewith, by and
among RETAIL ENERGY HOLDINGS L.L.C., a Minnesota limited liability company, TOWN
SQUARE ENERGY, LLC, a Delaware limited liability company, and DISCOUNT ENERGY
GROUP, LLC, a Delaware limited liability company (each, a “Borrower” and
collectively, the “Borrowers”) and the Lender (as amended from time to time, the
“Credit Agreement”; capitalized terms used but not defined herein shall have the
meanings specified in the Credit Agreement), Lender has agreed to extend to the
Borrowers a revolving line of credit in the maximum principal amount of
$5,000,000.00 (the “Revolving Line of Credit”). The Revolving Line of Credit is
evidenced by a promissory note of even date herewith, made payable by Borrowers
to the order of Lender in the maximum principal amount of the Revolving Line of
Credit (as amended, restated or replaced from time to time, the “Note”);

 

WHEREAS, Lender requires as a condition precedent to its obligation to make the
Revolving Line of Credit to the Borrowers, that the Guarantor shall have
executed and delivered this Guaranty to Lender; and

 

WHEREAS, Guarantor is the owner, directly or indirectly, of the Borrowers and
will directly benefit from the extension of the Revolving Line of Credit to the
Borrowers.

 

NOW, THEREFORE, in consideration of the premises, other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
agreement by the Lender to enter into the Credit Agreement and the other Loan
Documents, and the benefits and advantages to be derived therefrom by the
Guarantor:

 

1. Guaranty. The Guarantor irrevocably, unconditionally and absolutely guarantee
(as primary obligor and not merely as surety) to Lender the due and punctual
performance by the Borrowers (referred to as the “Obligors”) of all the
Obligations, including without limitation, the Borrowers’ obligation to pay
principal of and interest on the amounts from time to time advanced by Lender as
a part of the Revolving Line of Credit or otherwise evidenced by the Note
(collectively, the “Guaranteed Obligations”).

 

1

 

 

 

2. Nature of the Guaranty.

 

(a) This Guaranty is a guarantee of payment and not of collection only. This
Guaranty shall be irrevocable, and in all events shall be continuing,
unconditional and absolute, and if any sums stated in any Loan Document to be
payable by any Obligor shall not be paid promptly when due or any other
obligation, covenant, term, condition or undertaking of any Obligor contained in
the Loan Documents shall not be performed, complied with or observed in
accordance with said Loan Document, then in each such instance upon demand of
payment, performance, compliance or observance, made, in writing, by the Lender
to the Guarantor, the Guarantor receiving such notice shall pay, perform, comply
with or observe the same or cause the same to be paid, performed, complied with
or observed strictly in accordance with the provisions hereof and the Loan
Documents, regardless of (i) any Lender defenses or rights of set off or
counterclaim (other than indefeasible payment and performance in full), (ii)
whether the Lender shall have taken any steps to enforce its rights against any
Obligor or any other Person to collect such sums, or any part thereof, (iii) any
change in the status of any Guarantor as an affiliate of any Obligor, (iv) any
amendment or modification to any of the obligations of any Obligor with respect
to the Guaranteed Obligations or the genuineness, regularity, validity or
enforceability of the Guaranteed Obligations or of any term thereof or lack of
power or authority of any party to enter into the Guaranteed Obligations and (v)
any other condition or contingency. The Guarantor also agrees (without
duplication of amounts due and owing by the Obligors under the Loan Documents)
to pay the costs and expenses of Lender collecting any sums payable hereunder
from the Guarantor, or any part thereof, or of otherwise enforcing this Guaranty
or the obligations of the Obligors under the Loan Documents, including fees and
disbursements of counsel to Lender.

 

(b) This Guaranty shall remain in full force and effect until the Guaranteed
Obligations shall have been irrevocably satisfied, paid and performed in full,
whereupon this Guaranty shall terminate. In the event any payment made prior to,
or made pursuant to an agreement made prior to, the expiration of this Guaranty
by any Obligor to Lender shall be later rescinded or declared void by reason of
any law, this Guaranty shall be reinstated in full force and effect with respect
to and to the extent of such payment and the liability of the Guarantor
hereunder shall be computed as if such moneys had never been paid. The
provisions of this clause (b) shall survive any termination of this Guaranty.

 

(c) All amounts payable by the Guarantor hereunder shall be paid promptly upon
demand by the Lender, free and clear of, and without deduction or withholding
for or on account of, any and all Taxes, monetary transfer fees or other
amounts, except (in the case of Taxes) to the extent that deduction or
withholding of any Tax is required by applicable Law. If any Guarantor shall be
required by applicable Law to deduct or withhold any Tax or other amount from or
in respect of any sum payable hereunder to or for the benefit of the Lender,
such Guarantor (i) shall pay to the Lender on an after-Tax basis such additional
amount as shall be necessary to enable the Lender to receive, after such
withholding (including any withholding with respect to such additional amount),
the amount it would have received if such withholding had not been made, (ii)
shall pay or cause to be paid to the relevant Tax authority the full amount
required to be withheld in accordance with applicable Law, (iii) shall prepare
and file in a timely and proper manner all reports and other documents required
by applicable Law to filed with respect to any Tax withheld by such Guarantor,
and (iv) shall deliver to the Lender a copy of such document to the Lender
together with documentary evidence satisfactory to the Lender of such
Guarantor’s proper and timely payment of such Tax.

 

2

 

 

 

3. Waiver. The Guarantor hereby unconditionally (a) waives any requirement that
Lender first make demand upon, or seek to enforce remedies against, the Obligors
(or any one or more of them) or any other Person or property of any Obligor or
such other Person before demanding payment from, or seeking to enforce this
Guaranty against the Guarantor, (b) covenants that this Guaranty will not be
discharged except by complete satisfaction of all Guaranteed Obligations, (c)
agrees that this Guaranty shall remain in full force and effect without regard
to, and shall not be affected or impaired by, any invalidity, illegality,
irregularity or unenforceability in whole or in part of any Loan Document, or
any limitation of the liability of any Obligor or any Guarantor thereunder, or
any limitation on the method or terms of payment thereunder which may now or
hereafter be caused or imposed in any manner whatsoever, (d) waives diligence,
presentment and protest with respect to the payment of any amount at any time
payable under or in connection with any Loan Document, and (e) agree that each
and every right, power and remedy given under this Guaranty or any other Loan
Document shall be cumulative and not exclusive, and be in addition to all other
rights, powers and remedies now or hereafter granted or otherwise existing but
without duplication of recovery.

 

4. Waiver of Subrogation. Upon making any payment under this Guaranty, the
Guarantor shall be subrogated to the rights of the payee against the Obligors
with respect to such payment, provided that the Guarantor’s right of subrogation
shall be subordinate to the rights of the Lender, and the Guarantor covenants
and agrees that it shall not enforce any payment by way of subrogation until all
Guaranteed Obligations have been indefeasibly paid and performed in full and all
obligations of the Guarantor hereunder have been performed in full. If any
amounts are paid to the Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Lender and shall
forthwith be paid to the Lender to reduce the amount of Guaranteed Obligations,
whether matured or unmatured.

 

5. Loan Documents. The obligations, undertakings and conditions to be performed
or observed by the Guarantor under this Guaranty shall not be affected or
impaired by reason of the happening from time to time of any of the following
with respect to any Loan Document, all of which may occur without notice to, or
the further consent of, the Guarantor:

 

(a) the waiver by Lender, any Obligor or any other Person of the observance or
performance by any Obligor, of any of the obligations, undertakings or
conditions contained in any Loan Document;

 

(b) the extension, in whole or in part, of the time for payment of any amount
owing or payable under any Loan Document of any other sums or obligations under
or arising out of or on account of any Loan Document;

 

(c) the supplementing, modification or amendment (whether material or otherwise)
of any of the obligations of any Obligor under any Loan Document;

 

(d) any failure, omission, delay or lack on the part of Lender, any Obligor, or
any other Person, to enforce, assert or exercise any right, power or remedy
conferred on Lender, any Obligor or any other Person in any Loan Document or any
action on the part of Lender, any Obligor or any other Person granting an
indulgence or extension in any form;

 

(e) the release or discharge of any Obligor or any other Person from the
performance or observance of any obligation, undertaking or condition to be
performed by any Obligor or any other Person under any Loan Document by
operation of Law;

 

3

 

 

 

(f) any action, inaction or election of remedies by Lender, any Obligor or any
other Person which results in any impairment or destruction of any subrogation
rights of any Guarantor, to proceed against any other Person for reimbursement;

 

(g) the surrender by Lender, any Obligor or any other Person of any security at
any time held for the performance or observance of any of the agreements,
covenants, terms or conditions contained in any Loan Document;

 

(h) any event or circumstance which might otherwise constitute a legal or
equitable discharge or defense of a guarantor, indemnitor or surety under the
laws of the State of New York or any other jurisdiction (other than indefeasible
payment and performance in full);

 

(i) any other circumstances whatsoever (with or without notice to or knowledge
of any Guarantor) which constitute, or might be construed to constitute, an
equitable or legal discharge of any Guarantor with respect to its obligations
hereunder, in bankruptcy or in any other instance, except based on payment or
performance;

 

(j) any change in circumstances, whether or not foreseen or foreseeable, whether
or not imputable to any Guarantor and whether or not such change in
circumstances shall or might in any manner and to any extent vary the risk of
any Guarantor hereunder;

 

(k) any assignment, mortgaging or grant of security interest by any Obligor or
Lender of all or any part of its respective rights, title and interests in any
Loan Document;

 

(l) (l) any consolidation or merger of any Guarantor, whether permitted under
the terms of this Guaranty, any Loan Document, or otherwise, or the sale,
transfer or other disposition by any Guarantor of all or substantially all of
its assets and/or liabilities or any change in the ownership of any Guarantor;

 

(m) the voluntary or involuntary liquidation, dissolution, receivership,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of any Guarantor or any Obligor, or any
other similar proceeding affecting the status, existence, assets or obligations
of any Guarantor or any Obligor or the limitation of damages for the breach of,
or the disaffirmation of, this Guaranty or any Loan Document in any such
proceeding;

 

(n) any termination, invalidity or unenforceability, for any reason, of any Loan
Document, or of any provision of any thereof, or of any of the obligations
thereunder, or any defect in Lender’s title to, or the mortgage or any other
security interest granted in, the Collateral (as defined in the Security
Agreement); or

 

(o) any other cause, whether similar or dissimilar to the foregoing;

 

it being the intention of each Guarantor that this Guaranty be irrevocable,
absolute and unconditional in any and all circumstances, and that this Guaranty
shall be discharged only by the indefeasible payment in full of all sums and the
performance of all obligations with respect to which this Guaranty relates.

 

4

 

 

 

6. Guarantor’s Representations and Warranties. The Guarantor hereby represents
and warrants to Lender that the following statements are true and correct on and
as of the date hereof (or such other date as may be specified):

 

(a) Authority. The Guarantor has the requisite capacity to enter into this
Agreement and to carry out the transactions contemplated hereby;

 

(b) Non-Conflict. The execution and delivery by the Guarantor of this Guaranty
do not require any approval or consent of any Person (except such consents as
shall have been obtained and provided to Lender); and the consummation by the
Guarantor of the transactions contemplated herein do not and will not conflict
with, or result in a breach of any term or provision of, or constitute a default
under, or result in the imposition of any Lien upon any indenture, mortgage, or
other agreement or instrument to which it is a party or by which it or any of
its properties, is or may be bound, or any existing applicable Law, rule or
regulation, or any judgment, order or decree, of any Government Entity having
jurisdiction over it or any of its properties;

 

(c) Legal Validity. The Guarantor has duly authorized, executed and delivered
this Guaranty, and this Guaranty constitutes the Guarantor’s legal, valid and
binding obligations, enforceable against the Guarantor in accordance with its
terms;

 

(d) Consents. The Guarantor has received every consent, approval or
authorization of, and has given every notice to, each Governmental Authority
having jurisdiction with respect to the execution, delivery or performance of
this Guaranty (including all monetary and other obligations hereunder and
thereunder) that is required for it to execute and deliver this Guaranty and to
perform the transactions contemplated hereby and each such consent, approval or
authorization is valid and effective and has not been revoked;

 

(e) Litigation. There are no suits or proceedings pending or, to the knowledge
of the Guarantor, threatened in any court or before any Governmental Authority,
against or affecting the Guarantor which if adversely determined could
reasonably be expected to have a Material Adverse Effect or a material adverse
effect on the Guarantor’s ability to perform its obligations under this
Guaranty;

 

(f) Information. The financial and other information furnished by the Guarantor
in connection with this Guaranty does not contain any untrue statement or omit
to state facts, the omission of which makes the statements therein, in light of
the circumstances under which they were made, misleading in any material way nor
omit to disclose any material matter to Lender, and all forecasts and opinions
contained therein were made on reasonable grounds after due inquiry by the
Guarantor;

 

(g) No Default. The Guarantor is not in default under any agreement to which it
is a party or by which it may be bound, which default could reasonably be
expected to cause a Material Adverse Effect, or which would otherwise have a
material adverse effect on any Guarantor’s ability to perform its obligations
hereunder; and

 

(h) Taxes. The Guarantor has duly filed all Tax returns that it is required by
applicable Laws or by any taxing authority to file and has duly paid all Taxes
stated to be due and payable in such Tax returns and in any and all notices,
assessments, demands for payment or other communications issued by any taxing
authority, and no taxing authority in any jurisdiction has made or proposed to
make any assessment of any Tax liability, or demand for payment of any Taxes,
against the Guarantor; and

 

5

 

 

 

(i) Economic Benefits. The Guarantor will enjoy substantial economic and other
benefits by virtue of the advances extended to the Borrowers under the Credit
Agreement (and other Loan Documents);

 

7. Guarantor’s Covenants. So long as any of the Guarantor’s obligations under
this Guaranty remain outstanding, the Guarantor covenants and agrees with Lender
that it shall:

 

(a) not sell, assign, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its assets, whether
now owned or hereafter acquired, without adequate provisions for the
satisfaction of the Guaranteed Obligations;

 

(b) forthwith upon the occurrence of any default under this Guaranty, notify
Lender thereof;

 

(c) forthwith upon becoming aware of the occurrence of any default by any
Borrower under the terms of any Loan Document, notify Lender thereof; and

 

(d) pay or cause to be paid (i) all Taxes required by applicable Law or any
taxing authority to be paid by Guarantor (whether such Taxes are imposed upon
such Guarantor or upon its income and profits or upon any property belonging to
it or otherwise) prior to the date on which any penalty accrues, except Taxes
which are being contested in good faith and for which adequate reserves are
being maintained, and (ii) all other claims against Guarantor which, if not
paid, might become a Lien or charge upon its property.

 

8. Obligations Independent. The obligations of the Guarantor hereunder are
independent of the obligations of the Obligors and a separate action may be
brought and prosecuted against the Guarantor, whether or not action is brought
against any Obligor and whether or not any Obligor is joined in any such action
or actions and vice versa.

 

9. No Acceptance Required. Notice of acceptance of this Guaranty and notice of
the execution and delivery of any other instrument referred to in this Guaranty
are hereby waived by the Guarantor.

 

10. Illegality. If any provision of this Guaranty or any application thereof
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions and any other application thereof
shall not in any way be affected or impaired thereby.

 

11. Successors and Assigns; Amendment. This Guaranty shall be binding upon the
Guarantor and its successors and assigns and shall inure to the benefit of, and
be enforceable by, Lender and its successors and assigns as to the obligations
owed it and guaranteed hereunder. The Guarantor may not assign or otherwise
transfer any of its rights or obligations under this Guaranty without the prior
written consent of the Lender. This Guaranty may not be modified orally, but
only by a statement in writing signed by the Lender. This Guaranty may be
enforced as to any one or more defaults either separately or cumulatively.

 

6

 

 

 

12. Acknowledgment of Guarantor. The Guarantor acknowledges that it has received
copies of, and reviewed the terms of, the Credit Agreement and the other Loan
Documents.

 

13. Further Assurances. The Guarantor agrees, at its expense, to promptly and
duly execute and deliver to Lender such further documents and assurances and
take such further actions as Lender may from time to time reasonably request in
order more effectively to carry out the intent and purpose of this Guaranty and
to establish and protect the rights and remedies created or intended to be
created in favor of Lender.

 

14. GOVERNING LAW. THIS GUARANTY SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT REGARD FOR
CONFLICT OF LAW PRINCIPLES (OTHER THAN THE PROVISIONS OF SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

15. Submission to Jurisdiction. The Guarantor hereby irrevocably consents that
any legal action or proceeding against it or any of its assets with respect to
this Guaranty may be brought in any jurisdiction where Guarantor or any of its
assets may be found, or in any court of the State of New York or any Federal
court of the United States of America located in New York, New York, located in
the Borough of Manhattan, United States of America, as Lender may elect, and by
execution and delivery of this Guaranty, the Guarantor hereby irrevocably
submits to and accepts with regard to any such action or proceeding, for itself
and in respect of its assets, generally and unconditionally, the jurisdiction of
the aforesaid courts. The Guarantor irrevocably consents to the service of
process out of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by registered or certified airmail, postage
prepaid, to Guarantor at its address set forth on the signature page hereto (or
otherwise in accordance with Section 16 hereof). The foregoing, however, shall
not limit the rights of Lender to serve process in any other manner permitted by
Law or to bring any legal action or proceeding or to obtain execution of
judgment in any jurisdiction. The Guarantor further agrees that final judgment
against the Guarantor in any action or proceeding in connection with this
Guaranty shall be conclusive and may be enforced (unless enforcement has been
stayed) in any other jurisdiction within or outside the United States of America
by suit on the judgment, a certified or exemplified copy of which shall be
conclusive evidence of the fact and the amount of the Guarantor’s indebtedness.
The Guarantor hereby irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Guaranty brought
in the State of New York, and hereby further irrevocably waives any claim that
any such suit, action or proceeding brought in the State of New York has been
brought in an inconvenient forum.

 

16. Notices. All notices provided for herein shall be in writing and shall be
deemed to have been given when delivered personally, when sent by facsimile, or
if deposited in the United States mail, when received. Any written notice to
Lender shall be directed to Lender at its address set forth in the Credit
Agreement or to such other address or facsimile number as it may designate by
notice given to the Guarantors Any written notice to the Guarantor shall be
directed to it at its address set forth on the signature page hereto, or to such
other address or facsimile number as it may designate by written notice given to
the Lender.

 

7

 

 

 

17. Waiver of Trial by Jury. IN ANY ACTION OR PROCEEDING UNDER OR RELATED TO
THIS GUARANTY, OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR
WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION WITH THE FOREGOING, THE
GUARANTOR HEREBY AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE
A COURT AND NOT BEFORE A JURY.

 

[Signature Page Follows]

 



8

 

 

 



IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
as of the day and year first above written.

 

  GUARANTOR:           TWIN CITIES POWER HOLDINGS, LLC,
a Minnesota limited liability company           By: /s/ Timothy S. Krieger  
Name:       Timothy S. Krieger   Title:       President and Chief Executive
Officer       Address for Notices:       TWIN CITIES POWER HOLDINGS, LLC   16233
Kenyon Avenue, Suite 210   Lakeville MN 55044   Attn: Timothy Krieger & Wiley H.
Sharp III

 

 

 



[Signature Page to Guaranty]



 

